IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,442-01


                  EX PARTE MARTIN HERNANDEZ GARCIA, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. CR45195A IN THE 385TH DISTRICT COURT
                            FROM MIDLAND COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of possession of a prohibited substance or item in a correctional

facility and sentenced to 3 years’ imprisonment. Applicant filed this application for a writ of habeas

corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE

CRIM . PROC. art. 11.07.

       Applicant contends that he was denied adequate notice from the Board of Pardons and

Paroles that he would be considered for release on discretionary mandatory supervision. See TEX .

GOV ’T CODE §§ 508.147, 508.149. Applicant has alleged facts that, if true, might entitle him to

relief. Ex parte Retzlaff, 135 S.W.3d 45 (Tex. Crim. App. 2004). Accordingly, the record should

be developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC.
                                                                                                       2

art. 11.07, § 3(d). The trial court shall order the Board of Pardons and Paroles’s Office of the

General Counsel to obtain a response from a person with knowledge of relevant facts. In developing

the record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial court elects

to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and

wants to be represented by counsel, the trial court shall appoint counsel to represent him at the

hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court

shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant

was provided adequate notice from the Board of Pardons and Paroles that he would be considered

for release on discretionary mandatory supervision. The trial court may make any other findings and

conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed:         September 16, 2020
Do not publish